DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/9/20.
Claims 1 is presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/9/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 10799101 B2.  Even though US Pat. 10799101 B2 does not claim sensor. US Pat. 10799101 B2 has some additional optional limitation with more specificity, however these variations are obvious choice, because the system can function without having these additional choices.

Instant Application 17/066504
US Pat. 10799101 B2
1. A medical system comprising: a medical imaging device; and





an image processing apparatus for processing an image captured by the medical imaging device, comprising:

circuitry configured to acquire a special light image from the image captured by the medical imaging device, 


the special light image having information limited to a specific wavelength band,





generate depth information at a predetermined position of a patient using the special light image, and detect a structural relationship using the depth information.

a light source that outputs an observation band light or a specific band light having a narrower wavelength band than the observation band light; and an 

image processing apparatus for processing an image captured by the medical imaging device, comprising: 

circuitry configured to acquire a first three-dimensional information generated based on a specific band light image captured by the medical imaging device 

when the light source outputs the specific band light and a second three-dimensional information generated based on an observation band light image captured by 

the specific band light image and the observation band light image being taken at a predetermined position 
and at different depths in a body of a patient, and detect a thickness, a volume, or an overlap of components at the predetermined position of the patient in a depth direction based on a difference in the depth direction between the first three-dimensional information and the second three-dimensional information, on condition that the thickness exceeds a thickness threshold, 

the circuitry is configured to highlight the predetermined position on the specific band light image and/or on the observation band light image, on condition that the volume at the predetermined position exceeds a volume threshold, the 
the circuitry is configured to superimpose a color or brightness on one of the components at the predetermined position on the specific band light image and/or on the observation band light image.


	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (U.S. Pub. No. 20120116159 A1), in view of Neil (Multispectral
image alignment using a three channel endoscope in vivo during minimally invasive
surgery - Received 18 Jun 2012; rev. 7 Sep 2012; accepted 11 Sep 2012; published 14


Regarding to claim 1:

1. Mizuyoshi teach a medical system comprising: a medical imaging device; and (Mizuyoshi [0060] FIG. 2 illumination light obtained by the combination of the blue laser light source 51 and the phosphor 57, and the violet laser light source 53 as described above is emitted from the tip portion of the endoscope 11 toward an observation target region of a subject)
an image processing apparatus for processing an image captured by the medical imaging device, comprising: (Mizuyoshi [0063] FIG. 4 is a detailed block diagram of the image processing part. A picture signal input from the imaging device 21 to the image processing part 65 is first input to a brightness calculating section 65a)
circuitry configured to acquire a special light image from the image captured by the medical imaging device, (Mizuyoshi Fig. 5-7 [0107] according to the endoscope device 100 described so far, since the violet laser beam (and the blue laser beam), namely, the illumination light of a shorter wavelength band suitable to the observation of blood vessels in particular, is used, minute blood vessels of organism tissue surface layer may be enhanced in an image to be observed, and hence, the microstructure of the blood vessels may be easily observed)
the special light image having information limited to a specific wavelength band,
generate depth information at a predetermined position of a patient using the special light image, and (Mizuyoshi Fig. 5-7 [0107] since the light quantity ratio 

Mizuyoshi do not explicitly teach detect a structural relationship using the depth information.

However Neil teach detect a structural relationship using the depth information. (Neil page 7 para 1 the position of these features, which are selected based on intensity gradient information [depth], can be tracked in time over the full set of images by employing stereo-temporal constraints using a stereoscopic variant [structural relationship, because setero image are 3D image. Also, please see Fig. 3

    PNG
    media_image1.png
    562
    559
    media_image1.png
    Greyscale

Neil Fig. 3 shows 3D depths are calculated from lights of different wavelength. Lambda

7 para 2 Fig. 3. Features are identified and tracked in 3D throughout the image stack ...
The processed image may then be re-projected onto 3D space to aid visualization from different wavelength light)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mizuyoshi, further incorporating Neil in video/camera technology. One would be motivated to do so, to incorporate detect a structural relationship using the depth information. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482